Citation Nr: 1411607	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  12-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing is associated with the claims file.

During his November 2013 hearing before the Board, the Veteran raised the issue of entitlement to a TDIU due to his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but is best analyzed as a request for an appropriate disability rating, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation).  As the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for an increased rating for PTSD, the Board has jurisdiction over that issue, and will address it herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his November 2013 hearing before the Board, the Veteran testified that his service-connected PTSD significantly affects his occupational functioning.  He reported that he currently works for his son at a shop which makes car rims, and that his PTSD affects how he treats customers.  He noted that his son has threatened to terminate his employment as a result of his behavior, which is substantially influenced by his PTSD.  The Veteran also reported that, before working for his son, he worked for B. Horowitz, an insurance broker, for approximately eight years.  As the Veteran is claiming that he is entitled to an increased rating for PTSD based largely on his impaired occupational functioning, the Board believes that his employment records should be obtained as there is a reasonable possibility that they may help establish his claim for an increased rating for PTSD.  Additionally, the RO should provide the Veteran with a new VA examination to determine the severity of his PTSD and the impact of his PTSD on his employability.  

With regard to the Veteran's claim for entitlement to a TDIU, that claim is inextricably intertwined with the claim for entitlement to an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  However, the claim must be adjudicated by the RO prior to appellate consideration by the Board.  The record does not reflect such RO adjudication.  Accordingly, appellate review of the Veteran's claim for entitlement to a TDIU must be remanded for RO adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative VCAA notice as to the issue of entitlement to a TDIU.  Also provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, for completion and return to the VA.

2.  Ask the Veteran to provide or authorize VA to obtain his employment records from his current employer at Rimstarz Kustomz and his previous employer, B. Horowitz, and any other employer during the appeal period, to include records of absenteeism, tardiness, health records, and any adverse action that was taken, for example, loss of pay or demotion due to PTSD symptoms.

All efforts to obtain these records must be documented in the file.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

3.  Thereafter, provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file, all temporary claims files, and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's PTSD has on his ordinary activities and his employment; the prior VA treatment records; and prior VA examination reports.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to the service-connected PTSD: depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

All other PTSD symptoms must be described in detail, and the examiner should state whether the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment.

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the PTSD, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

Last, the examiner should provide an opinion as to whether the Veteran's service-connected PTSD renders him unemployable.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to obtain or retain substantially gainful employment consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  

All opinions provided must include a complete rationale.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


